          Case 1:19-cr-00112-RM B Document                    l
        Case 1:10-cr-01160-RMB Document 85 Filed 09/03/19 Page 1 of 1
                                                                   Filed 09/02/19 Page 2 of 2



                                               A ttorney A t w
                                         20 VESEY STREET, UITE 400
                                        N EW YORK, N EWY RK 10007
                                      TEL. (212) 791-3919 FAX. 212) 791 -3940


STEVEN Z. L EGON , ESQ - OF COUNSEL
                                                                 !1usoc s~~NY
September 2, 2019                                                   DOCUMENT
                                                                    ELECTRONICALLY FILED
BYECF
                                                                    DOC #:- - - -- -----
Hon. Richard M. Berman                                              DATE FiLED: lt / 3 } I J
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re: U nited States v . Andrew Mood
                    Docket No. 19 Cr. 112 (RMB)
                                10 1,,,r I U,O
Dear Judge Berman:

        The above case is presently scheduled for a statu conference for tomorrow, September 3, 2019
at 12:30 pm. This letter is submitted to reschedule the September 3, 2019 status conference to any
any of the following dates: September 18, 2019 (morninl hours only), or September 19, 20 or 23, 2019
(at anytime that is convenient to the court).

        A.U.S.A. Robert Sobelman and I have been discussing the disposition of the case by plea
agreement, and are very close to completing our disci sions. A modest continuance will give the
parties sufficient time to reach an agreement in this cas .

       This application has been discussed with A.U.S.A. Robert Sobelman, who states that the
government has no objection to this request, including the proposed rescheduled dates. Finally,
Andrew Moody consents to an exclusion of time from the Speedy Trial Act pursuant to 18 U.S.C. §
3161 (h) (l ) to any of the above dates, so that he can co plete plea discussions with the government.
Andrew Moody agrees that the delay, to complete favo able plea negotiations in this case, serves the
"endsofjustice"under18U.S.C. § 3161(h)(7).                  C
                                                            ~             •.t.    .J•          J ~
                                                              °"     ~C,t       ·~ " " ~ ~         .-.v



                                                     A

ALR/ jh
cc: A .U.S.A. Robert Sobelman (By ECF)


                                                                                  Richard M. Berman, U.S.D.J.
